First, appellant claimed that his counsel was ineffective for
                 failing to properly question witnesses, raise objections, or object to
                 duplicative charges at the preliminary hearing. Appellant failed to
                 demonstrate that his counsel's performance was deficient or that he was
                 prejudiced. Counsel challenged the victims' version of events at the
                 preliminary hearing and argued that there was insufficient evidence
                 presented at that hearing. Appellant failed to demonstrate a reasonable
                 probability of a different outcome had counsel raised further questions or
                 objections during the preliminary hearing as the State presented sufficient
                 evidence to support a probable cause finding for the charges against
                 appellant. See Sheriff Washoe Cnty. v. Hodes, 96 Nev. 184, 186, 606 P.2d
                 178, 180 (1980). Therefore, the district court did not err in denying this
                 claim.
                             Second, appellant claimed that his trial counsel was
                 ineffective for failing to investigate the case or discover receipts showing
                 that the victims' bills had been paid. Appellant failed to demonstrate that
                 his counsel's performance was deficient or that he was prejudiced.
                 Appellant did not identify any evidence that objectively reasonable counsel
                 would have uncovered through diligent investigation that was not
                 presented at the trial. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533,
                 538 (2004). In addition, the receipts were presented at trial by the State,
                 as appellant gave the victims receipts showing that payment had been
                 made or that the checks were deposited, but the victims later discovered
                 that appellant had used fraudulent checks to make the payments or
                 deposits. Appellant failed to demonstrate a reasonable probability of a
                 different outcome at trial had counsel performed further investigation into



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                  these matters. Therefore, the district court did not err in denying this
                  claim.
                              Third, appellant claimed that his trial counsel was ineffective
                  for failing to file pretrial motions. Appellant failed to demonstrate either
                  deficiency or prejudice for this claim. Counsel filed a pretrial petition for a
                  writ of habeas corpus and appellant did not identify any additional
                  motions that objectively reasonable counsel would have filed.               See
                  Hargrove v. State, 100 Nev. 498, 502-03 686 P.2d 222, 225 (1984).
                  Appellant failed to demonstrate a reasonable probability of a different
                  outcome at trial had counsel filed additional pretrial motions. Therefore,
                  the district court did not err in denying this claim.
                              Fourth, appellant claimed that his trial counsel was ineffective
                  for failing to question witnesses regarding their misidentifications during
                  their photo line-up. Appellant failed to demonstrate that his trial
                  counsel's performance was deficient or that he was prejudiced. Counsel
                  questioned many of the victims regarding their photo line-up. For the
                  victims that misidentified appellant in the photo line-up, the testimony
                  revealed that the photo of appellant and the misidentified photo appeared
                  substantially similar. In addition, the victims identified appellant in court
                  as the person who had defrauded them and one victim had taken a
                  photograph of appellant during the financial transactions. Under these
                  circumstances, appellant failed to demonstrate objectively reasonable
                  counsel would have further questioned the victims about the photo line-
                  up. As there was overwhelming evidence of appellant's guilt presented at
                  trial, appellant failed to demonstrate a reasonable probability of a
                  different outcome at trial had counsel posed further questions regarding
                  this subject. Therefore, the district court did not err in denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    an
                            Fifth, appellant claimed that his trial counsel was ineffective
                for failing to argue that there was insufficient evidence to prove that he
                knowingly took the victims' money or that he had the intent to take their
                money. Appellant failed to demonstrate either deficiency or prejudice for
                this claim. Trial counsel attempted to show that the State had failed to
                prove all of the charges against appellant beyond a reasonable doubt. In
                addition, there was overwhelming evidence presented at trial that
                appellant had the intent to defraud the victims and improperly take their
                money. Accordingly, appellant failed to demonstrate a reasonable
                probability of a different outcome at trial had counsel further argued there
                was insufficient evidence of guilt. Therefore, the district court did not err
                in denying this claim.
                            Sixth, appellant claimed that his trial counsel was ineffective
                for failing to argue that the State withheld exculpatory evidence in the
                form of receipts showing that the bills had been paid and a photograph
                from a bank, which appellant asserted depicted a different person
                conducting the fraudulent transaction. Appellant failed to demonstrate
                either deficiency or prejudice for this claim as this evidence was not
                withheld, was not exculpatory, and was presented by the State during
                trial as evidence of appellant's guilt. See State v. Bennett, 119 Nev. 589,
                599, 81 P.3d 1, 8 (2003). Therefore, the district court did not err in
                denying this claim.
                            Seventh, appellant claimed that his• trial counsel was
                ineffective for advising him not to testify. Appellant failed to demonstrate
                that his counsel's performance was deficient or that he was prejudiced.
                The trial court informed appellant that he had the right to testify and that
                the decision whether to testify was his alone. Appellant acknowledged

SUPREME COURT
     OF
   NEVADA
                                                      4
(0) 1947A ero
                that he had discussed testifying with counsel and that he understood that
                he had to decide whether to testify. In addition, appellant had an
                extensive and lengthy criminal history, with many of his previous
                convictions involving similar fraudulent activities to those he was charged
                with in this matter, and he would have been subject to questioning
                regarding those convictions       See NRS 50.095. Given appellant's
                statements to the district court and his criminal history, he failed to
                demonstrate that counsel's advice was objectively unreasonable or that
                there was a reasonable probability of a different outcome had counsel
                advised appellant to testify. Therefore, the district court did not err in
                denying this claim.
                            Eighth, appellant claimed that his trial counsel was ineffective
                for failing to object when the State changed its theory of the case, as the
                State amended a number of the charges. Appellant failed to demonstrate
                that his counsel's performance was deficient or that he was prejudiced.
                When the State informed the court of the amended charges, defense
                counsel informed the court that there were no objections to the
                amendments. Appellant failed to demonstrate that objectively reasonable
                counsel would have objected or that there was a reasonable probability of
                a different outcome had counsel objected to the amended charges.         See
                NRS 173.095(1). Therefore, the district court did not err in denying this
                claim.
                            Ninth, appellant claimed that his trial counsel was ineffective
                for failing to argue that appellant was incompetent. Appellant failed to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced. Appellant failed to demonstrate that he did not have the
                ability to consult with his attorney with a reasonable degree of rational

SUPREME COURT
     OF
   NEVADA
                                                     5
(0) 1947A aeo
                 understanding and that he did not have a rational and factual
                 understanding of the proceedings against him.       See Melchor Gloria v.
                                                                                  -




                 State, 99 Nev. 174, 179-80, 660 P.2d 109, 113 (1983) (citing Dusky v.
                 United States, 362 U.S. 402 (1960)). Appellant failed to demonstrate a
                 reasonable probability of a different outcome had counsel argued he was
                 incompetent because appellant provided no factual support for this claim.
                 See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225. Therefore, the district
                 court did not err in denying this claim.
                             Tenth, appellant claimed that his trial counsel was ineffective
                 because counsel advised appellant to waive his speedy trial rights, but did
                 not ensure that appellant understood those rights prior to the waiver.
                 Appellant failed to demonstrate either deficiency or prejudice• for this
                 claim. Appellant acknowledged that counsel offered advice regarding his
                 speedy trial rights and appellant failed to demonstrate that objectively
                 reasonable counsel would have offered additional or extensive advice
                 regarding the waiver of that right. In addition, as the start of trial was
                 not unreasonably delayed and appellant failed to demonstrate any
                 prejudice related to the waiver of a speedy trial, appellant failed to
                 demonstrate he was entitled to relief for this claim. See Furbay v. State,
                 116 Nev. 481, 484-85, 998 P.2d 553, 555 (2000). Therefore, the district
                 court did not err in denying this claim.
                             Eleventh, appellant claimed his initial counsel from the Clark
                 County Public Defender's Office had a conflict of interest and improperly
                 represented him at the preliminary hearing. Months after the
                 preliminary hearing, counsel filed a motion to withdraw as she had
                 learned information from appellant that possibly implicated a fellow client
                 of the Clark County Public Defender's Office. The district court then

SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e
                     appointed substitute counsel and that counsel represented appellant at
                     trial. Under these circumstances, appellant failed to demonstrate an
                     actual conflict of interest or that his counsel had divided loyalties.      See
                     Clark v. State, 108 Nev. 324, 326, 831 P.2d 1374, 1376 (1992). Therefore,
                     the district court did not err in denying this claim.
                                 Having concluded that appellant is not entitled to relief, we
                                 ORDER the judgment of the district court AFFIRMED. 2




                                                                                        J.
                                                          Hardesty


                                                        CpcNA1 ) 43                     J.
                                                          Douglas



                                                          Cherry


                     cc: Hon. Michelle Leavitt, District Judge
                          Victor Odiaga
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk


                           2We have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.



SUPREME COURT
       OF
     NEVADA
                                                            7
(0) 1947A <414:0/9